Citation Nr: 0522303	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  96-49 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from September 1966 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

This case was previously before the Board in July 1998, and 
was remanded for due process matters and additional 
evidentiary development.

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106- 
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board issued an internal 
memorandum dated in February 2003 in this matter, which 
sought to conduct evidentiary development in this appeal, 
without remanding the case to the RO.  See 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii) (2003).

Subsequently, however, the U.S. Court of Appeals for the 
Federal Circuit invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, in September 2003, when the Board 
determined that the development requested was incomplete, the 
issue was remanded to the RO.  Since it has now been 
completed, the veteran's claim is properly before the Board 
at this time.




FINDING OF FACT

The weight of the competent evidence is against a conclusion 
than the veteran has a gastrointestinal disorder due to in-
service symptomatology or pathology, or that a peptic ulcer 
was shown within one year of separation.


CONCLUSION OF LAW

A gastrointestinal disorder was not incurred in or aggravated 
by service, nor may a peptic ulcer be presumed to have been 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A March 1968 service record shows the veteran complained of 
intermittent abdominal pain brought on by fried or greasy 
food.  He was given Maalox.  An April 1968 service record 
shows the veteran complained of a three-month history of 
abdominal cramps.  The veteran's August 1968 separation 
examination report indicates that his rectal examination was 
normal.  His abdomen and viscera were normal, and no defects 
or diagnoses were noted.  The veteran reported a medical 
history of stomach, liver, or intestinal trouble.  It was 
noted that he had suffered one incident of indigestion which 
had been treated recently.

Reports of March 1980, July 1987, and September 1991 
examinations, apparently conducted while the veteran was in 
Reserve service, show his abdomen, viscera, anus, and rectum 
were normal.  His Reserve records also show he was scheduled 
for an upper gastrointestinal (GI) examination in May 1992 to 
rule out peptic ulcers, but he did not appear for the 
appointment.


Private treatment records from Columbia Gastroenterology 
Associates, dated in March and May 1995, show the veteran had 
peptic ulcer disease and reflux esophagitis.  An upper 
endoscopy with biopsy was performed in March 1995, and gave 
diagnoses of moderate erosive reflux esophagitis, small 
hiatal hernia, mild antral gastritis, moderate erosive 
duodenitis, and prominent scarring of the duodenal bulb 
consistent with old chronic ulcer disease, without active 
ulcer.

In a June 1996 written statement, the veteran indicated that 
during basic training and his service in the Vietnam era, his 
lifestyle moved at a very fast pace.  It became detrimental 
to his health.  The pressure of the nervous tension, a 
stressful lifestyle, being forced to eat fast and undone 
food, and food in Vietnam that was treated because of heat 
and overseas conditions, led to a very uncomfortable feeling 
for the veteran.  He said the condition is now known as 
ulcers.  He had constant irritation in the esophagus area, 
along with pains in the abdomen that sometimes were 
unbearable.  He stated that he truly felt these conditions 
were caused by situations he was forced into during his 
military career.

In June 1996, the veteran underwent VA stomach examination.  
He stated that he had been evaluated in 1968 for symptoms of 
soreness in his stomach, but no specific test was done.  He 
said he was thought to have a nervous stomach and given 
Maalox, which helped.  He denied any symptoms from 1968 to 
1978.  He then underwent an upper GI series and was told he 
had a gastric ulcer.  He was treated with medication and told 
to stay on a bland diet.  This helped until 1995, when he 
started having soreness again.  An upper endoscopy was then 
performed, and he was told he had scar tissue in his stomach 
and reflux disease.  There was no indication of an ulcer.  He 
took Zantac, which helped.

On current examination, the veteran denied any symptoms of 
heartburn but did have symptoms of reflux.  He denied any 
dysphagia.  He had a good appetite.  He indicated he had 
nausea and emesis once in three months that lasted for one to 
two days.  During that time period, he also experienced 
abdominal pain which lasted for two to three days.  He also 
got melanotic stools, black in color and not brown.  He 
denied any hematochezia, and said he normally tended to have 
one bowel movement per day.

On examination, the veteran did not appear anemic or 
malnourished.  His abdomen was soft, with vague tenderness in 
the epigastric region.  No guarding or rigidity and no 
organomegaly was found.  Bowel sounds were present.  The 
diagnostic impression was a history of gastroesophageal 
reflux disease.  His symptoms were suggestive of an active 
ulcer disease with intermittent blood loss.

In July 1997, the veteran testified before a Decision Review 
Officer at the RO.  He believed his ulcer problem started 
during his second year in service.  He went to a lot of sick 
calls because of his stomach.  It might have started in boot 
camp.  He was rushed when eating.  He remembered once eating 
chicken that had flour on it and was not done.  He said he 
complained about his ulcer problem in service, and they gave 
him medication.  The veteran also had gastroesophageal reflux 
disease.  He had a burning in his chest.  He took Maalox for 
years.  He had problems right after eating things such as 
roast beef, liver, or pizza.  He said that, when he was in 
service, he was given a lot of roast beef and half-done 
pizza.  He was currently on a special diet for his problems.

October 1997 and April 1998 VA records show the veteran was 
diagnosed with gastroesophageal reflux disease.

An August 2000 abdominal ultrasound showed a clinical history 
of elevated amylase with occasional epigastric discomfort.

A February 2001 abdominal X-ray showed impressions of 
cholelithiasis and a small right inguinal hernia.

A June 2001 abdominal sonogram showed an impression of 
cholelithiasis and an otherwise negative sonogram of the 
abdomen.


In May 2003, the veteran again underwent VA examination.  The 
claims file was reviewed.  The veteran had been ordered an 
upper GI series, but had not shown for that appointment.  
There were medical records from active duty showing he was 
further worked up.  The veteran stated he had suffered from 
acid reflux disease and stomach pain since 1970.  He had an 
upper GI series in 1977.  He also had upper endoscopy done in 
1982 or 1983, and the last one was in 1990.  He suffered from 
acid reflux disease.  He did not have dysphagia to solids or 
liquids.  He got acid burn on eating spicy foods and drinking 
coffee and eating greasy food.  He had no hematemesis, 
melena, vomiting, nausea, or diarrhea.  His weight was 
stable.

On examination, the veteran's abdomen was soft and nontender.  
He had a computerized axial tomography scan of the abdomen 
which showed that he had cholelithiasis and a small right-
sided inguinal hernia.  Medical records did not show 
diagnoses of esophageal reflux disease or peptic ulcer 
disease.  The diagnoses were gastroesophageal reflux disease 
and questionable peptic ulcer disease.  The examiner stated 
the opinion that the veteran's peptic ulcer disease and 
gastrointestinal reflux disease were not service connected.  
It was noted that he had not gone for tests when he was on 
active duty for an upper GI series, and the veteran had not 
shown any medical evidence of being diagnosed for some five 
years after leaving service.

A March 2004 VA record shows the veteran underwent a 
colonoscopy.  His reflux was well-controlled with Zantac.  He 
had non-problematic hemorrhoids.  

In June 2004, the veteran underwent another VA examination.  
His claims file was reviewed.  The veteran stated he was 
diagnosed with stomach ulcers in the 1970s and 
gastroesophageal reflux disease in the 1980s.  The examiner 
noted that, from review of the claims file, it appeared that 
the veteran had no symptoms from 1968 to 1978.  A March 1995 
private treatment record noted that the veteran complained of 
abdominal pain for seven years.

On clinical evaluation, the veteran's abdomen was without 
masses, guarding, or rebound.  He said he had reported to 
sick call in Vietnam and complained of nonspecific abdominal 
pain.  The medical records did not indicate any obvious link 
between this abdominal pain and his later history of gastric 
ulcers and gastroesophageal reflux disease.  While a 1995 
report confirmed a diagnosis of gastroesophageal reflux 
disease and evidence of scarring in the duodenum consistent 
with prior peptic ulcers, there appeared to be a long history 
of absence of symptoms after discharge.  For this reason, the 
examiner stated the opinion that it is unlikely that the 
recent gastroesophageal reflux disease and peptic ulcers were 
related to abdominal pain that the veteran experienced in 
service.

August 2004 VA records show continuing treatment for reflux.

II.  Analysis

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).




In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  


In December 2001 and October 2002 letters, the RO informed 
the veteran of the VCAA and its effect on his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
October 1996 statement of the case (SOC) and September 1997, 
August 2002, and April 2005 supplemental statements of the 
case (SSOCs) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOCs issued by the RO clarified 
what evidence would be required to establish entitlement to 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the April 2005 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO; Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection - Gastrointestinal Disorder

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including peptic ulcers, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With respect to the veteran's Reserve service, service 
connection may only be granted for disability resulting from 
disease or injury incurred or aggravated while performing ADT 
(active duty for training), or injury incurred or aggravated 
while performing IADT (inactive duty for training).  38 
U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. §§ 3.6, 3.303, 
3.304.  Service connection is not legally merited for the 
claimed disorder as to IADT service when the disability 
results from a disease process.  See, e.g., Brooks v. Brown, 
5 Vet. App. 484, 487 (1993).  Since the veteran's 
gastrointestinal disorder does not result from an injury 
incurred during his Reserve service, and the veteran does not 
even contend that it does, service connection is not 
warranted on this basis.

The Board notes here that the veteran submitted additional 
evidence that was received by the RO in June 2005.  His claim 
had already been certified to the Board.  While he did not 
submit a waiver of this evidence, the Board notes that it 
consisted of a written statement of the veteran's contentions 
as to this issue, copies of service medical records that were 
already associated with the claims file, and new records from 
the VA medical center showing treatment for gallstones and 
constipation.  While some of this evidence is new, in that it 
was not previously before the RO or the Board, it is not 
pertinent to the veteran's case.  Specifically, the veteran's 
written statement repeats contentions previously put forward 
by him.  The VA medical records show only that the veteran 
had certain diagnoses.  They do not show examinations or 
opinions as to the etiology of his gastrointestinal disorder, 
or a nexus to active military service, which is what is at 
issue in this case.  Therefore, the Board finds that we can 
proceed with the veteran's claim, without first remanding it 
to the RO for initial review.




As indicated above, the veteran in this case contends that 
his current gastrointestinal disorder was caused by service.  
He believes that his stressful military experience, combined 
with eating circumstances that were not ideal, caused his 
current gastrointestinal disorder.  He points to a service 
medical record that shows he complained of abdominal pains in 
1968.

However, the Board notes that the veteran's examination upon 
separation in August 1968 was normal.  In addition, there are 
no records showing treatment for a gastrointestinal disorder 
until March 1995, more than 25 years after separation from 
service.  Even viewing the veteran's contentions in the light 
most favorable to him, the Board must respectfully note that 
he has stated he had no symptoms from 1968 to 1978.  
Therefore, there were at least ten years between the 
veteran's separation from service and his first post-service 
symptoms of a gastrointestinal disorder.  Certainly, this 
time gap shows his disorder should not be presumptively 
service connected under 38 C.F.R. § 3.307.

Furthermore, the veteran served for an unverified period of 
time in the Reserves.  Periodic examinations from that time 
period, in which he presumably performed ADT and/or IADT, are 
silent for any symptoms of or treatment for a 
gastrointestinal disorder.  Finally, the veteran was afforded 
VA examinations in May 2003 and June 2004, and both times, 
the examiners opined, after reviewing his condition and the 
veteran's claims file, that his current gastrointestinal 
disorder was not related to his military service.

A review of the claims file shows that the only evidence that 
the veteran's current disorder is related to his military 
service is his own contentions.  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of a medical diagnosis, 
causation, or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, his contentions are not probative to the 
issue at hand.


In view of the foregoing, the Board finds that the evidence 
preponderates against the claim for service connection for 
the veteran's gastrointestinal disorder.  Therefore, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a gastrointestinal disorder is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


